                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


  DANA JACKSON,                                            Civ. No. 19-2329 (PJS/SER)

                        Plaintiff,

  v.                                                            ORDER

  LAKE COUNTY COURT JUDGE
  ROSENBURG and VERNON HILLS
  POLICE DEPARTMENT,

                        Defendants.

       The above-captioned case comes before the undersigned on the Report and

Recommendation of United States Magistrate Judge Steven E. Rau. No objections to the

Report and Recommendation were filed within the requisite time period. Accordingly, IT

IS HEREBY ORDERED that:

       1.     Plaintiff Dana Jackson’s Complaint (Doc. No. 1) is DISMISSED without

prejudice for lack of personal jurisdiction.

       2.     Jackson’s two Applications to Proceed in District Court Without Prepaying

Fees or Costs (Doc. Nos. 9 and 11) is DENIED.

       3.     Jackson’s Motion to Request Service on All Defendants (Doc. No. 8) is

DENIED as moot.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: 12/6/19                                  s/Patrick J. Schiltz
                                                Patrick J. Schiltz
                                                U.S. District Judge
